—Appeal by defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered July 23, 1984, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed, and matter remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
Defendant asserts that a verdict of guilty of criminal possession of a controlled substance with intent to sell is repugnant to a verdict of not guilty of criminal sale of a controlled substance in the fifth degree, and that the guilty verdict was based on insufficient evidence. Inasmuch as these claims were not raised in the court of first instance, they are not preserved for appeal (see, People v Satloff, 56 NY2d 745) and the verdict should not be disturbed. Even if we were to address the merits, reversal would not be warranted (see, People v Tucker, 55 NY2d 1; People v Williams, 47 AD2d 262; People v Contes, 60 NY2d 620). Gibbons, J. P., Weinstein, Eiber and Kooper, JJ., concur.